DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 13-18, 32-38 are allowed, renumbered 1-13. Claims 1-12 and 19-31 are cancelled.
Claims 13, 32 and 38 are allowed over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
A computing device, comprising: 
a display panel; 
memory storing instructions; 
one or more processors operable to execute the instructions to: 
determine that a user provided a spoken utterance to an interface of the computing device, wherein a first application and a second application are executing at the computing device, wherein the first application is being rendered in foreground of a graphical user interface that is accessible via the display panel of the computing device, and wherein the computing device provides access to an automated assistant that is accessible separate from the first application and the second application; 
determine, based on the user providing the spoken utterance and when the first application is rendered in the foreground of the graphical user interface, whether the spoken utterance is directed to the first application and/or the second application; and 
when the spoken utterance is determined to be directed to the second application: generate, based on natural language content of the spoken utterance: an action request directed to the second application, and a confidence metric for predicting whether the action request will be confirmed and/or modified before Page 5 of 12Patent Application No. 17/045,273 Attorney Docket No. ZS202-20690 Response to 04/27/2022 Office Action the action request is provided to the second application; 
determine, based on the confidence metric, whether to render an action-impending notification in the foreground of the graphical user interface, wherein the action-impending notification includes a graphical element that characterizes a duration of a delay before the action request is provided to the second application; 
wherein, when the confidence metric indicates that the action- impending notification should be rendered, the one or more processors: cause the action-impending notification to be rendered in the foreground of the graphical user interface; and 
wherein, when the confidence metric indicates that the action- impending notification should be rendered, the one or more processors: bypass causing the action-impending notification to be rendered in the foreground of the graphical user interface; and 
cause the action request to be provided to the second application via the automated assistant.
Swart (US 2018/0032503) teaches a system and method is provided of disambiguating natural language processing requests based on smart matching, request confirmations that are used until ambiguities are resolved, and machine learning. Smart matching may match entities (e.g., contact names, place names, etc.) based on user information such as call logs, user preferences, etc. If multiple matches are found and disambiguation has not yet been learned by the system, the system may request that the user identify the intended entity. On the other hand, if disambiguation has been learned by the system, the system may execute the request without confirmations. The system may use a record of confirmations and/or other information to continuously learn a user's inputs in order to reduce ambiguities and no longer prompt for confirmations.
However, Swart does not teach the invention as claimed, especially when the spoken utterance is determined to be directed to the second application: generate, based on natural language content of the spoken utterance: an action request directed to the second application, and a confidence metric for predicting whether the action request will be confirmed and/or modified before Page 5 of 12Patent Application No. 17/045,273 Attorney Docket No. ZS202-20690 Response to 04/27/2022 Office Action the action request is provided to the second application; 
determine, based on the confidence metric, whether to render an action-impending notification in the foreground of the graphical user interface, wherein the action-impending notification includes a graphical element that characterizes a duration of a delay before the action request is provided to the second application; 
wherein, when the confidence metric indicates that the action- impending notification should be rendered, the one or more processors: cause the action-impending notification to be rendered in the foreground of the graphical user interface; and 
wherein, when the confidence metric indicates that the action- impending notification should be rendered, the one or more processors: bypass causing the action-impending notification to be rendered in the foreground of the graphical user interface; and 
cause the action request to be provided to the second application via the automated assistant.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675